EXHIBIT 10.29
NORTHRIM BANK
EXECUTIVE INCENTIVE PLAN
Originally Effective as of
November 3, 1994
Amended Effective as of
May 14, 2009

4



--------------------------------------------------------------------------------



 



NORTHRIM BANK ANNUAL
EXECUTIVE INCENTIVE PLAN
TYPE OF PLAN
Criteria Incentive Plan
PLAN YEAR
January 1 — December 31
PLAN ADMINISTRATION
The plan will be administered by the Compensation Committee (“Committee”) of the
Board of Directors of Northrim Bank (“Bank”).
PLAN PARTICIPATION
Participation in the plan is limited to members of management whose performance
has a significant impact on the success of the Bank.
Participants in the Executive Incentive Plan (“Plan”) must be recommended by the
Chairman of the Board or President and approved by the Committee prior to each
plan year.
The minimum factors to be used in evaluating and recommending individuals for
Plan participation are as follows:

  •   Head of a department or equivalent responsibilities.     •   Significant
impact on the bottom line of the Bank.     •   Management responsibility.     •
  Record of superior performance and initiative to surpass expectation.     •  
This is an earned benefit and will not necessarily be made to newly hired or
promoted managers who might otherwise be qualified for plan inclusion.

CONDITIONS PRECEDENT
The following conditions must be met prior to the payment of any criteria based
award:

  •   In the sole opinion of the Committee, the Company’s operations support the
payment of bonus compensation to its senior officers.     •   Consolidated net
income should exceed a minimum 1.0% Return on Average Assets (ROA) in order for
any Performance Criteria Award to be paid to an Executive Officer.

5



--------------------------------------------------------------------------------



 



INCENTIVE AWARD AMOUNTS
Each Plan participant will be assigned an incentive award amount established as
a percent of their base salary. Base salary is the annual salary in effect at
the close of the plan year, prior to any deductions, such as for 401(K), salary
deferral, etc. Award amounts will be based on the participants’ officer title
and their corresponding level of responsibilities.
There will be three tiers of incentive award amounts as follows:
TIER 1
     Participants: President and Chairman.

          Minimum   Target   Maximum
20% Award
  40% Award   50% Award

TIER 2
     Participants: Executive Officers

          Minimum   Target   Maximum
15% Award
  30% Award   40% Award

TIER 3
     Participants: Senior Vice Presidents and Other Participants

          Minimum   Target   Maximum
10% Award
  25% Award   35% Award

The listed award amounts are earned by the Plan participants at the completion
of the plan year, if the performance standards achieved for the criteria are met
by the Bank. If the Bank fails to meet the minimum criteria standards listed,
then no award amounts would be made for those criteria for the plan year.
Individual performance measures may be instituted in certain cases and would be
in addition to the Bank-wide criteria.

6



--------------------------------------------------------------------------------



 



PERFORMANCE CRITERIA AND STANDARDS
Before any incentive award amounts are awarded, the Bank must meet certain
criteria and standards of performance.
Plan criteria and standards will undergo an annual review by the Compensation
Committee upon adoption of the annual business plan, to ensure their
effectiveness in supporting the strategic plan of the Bank and maximizing
shareholder returns.
The performance standards for each criterion may be weighed to reflect their
specific value at the various award levels. Standards are assumed to be equally
weighted unless the Committee establishes otherwise.
Awards are earned when the performance standards set for each criterion are met
or exceeded at the various award levels.
For example, let us assume that Participant X earns $60,000 a year and is in
Tier 3 for award amount percentages. Additionally, let us also assume that for
Performance Year 20XX the Bank had an ROE of 11%, an ROA of 1.2%, net income
achieved 80% of budget, had balance sheet growth of 20% over the preceding year,
asset quality was equal to peer and reserves were 21% of deposits.

7



--------------------------------------------------------------------------------



 



Participant X’s incentive award for Performance Year 20XX would be calculated as
follows:

                                                      20XX     Award            
Award             20XX   Criteria   Results     Level     Award %     Weight    
Salary     Award    
ROE
    11.0 %   Minimum     5 %     x 20 %     x 60,000       = $600.00  
ROA
    1.2 %   Target     15 %     x 20 %     x 60,000       = 1, 800.00  
Net Income
    80.0 %     —       —       x 20 %     x 60,000       = —  
Growth
    10.0 %   Maximum     25 %     x 20 %     x 60,000       = 3,000.00  
Safety & Soundness
    100.00 %   Minimum     5 %     x 20 %     x 60,000       = 600.00  
 
                                           
 
                            100 %           $ 6,000.00  
 
                                           

PAYMENT OF AWARDS
Any earned award amounts will be paid in cash upon completion of the CPA audit
for the plan year and Committee approval.
Awards can only be paid if the Bank meets or exceeds the “adequately
capitalized” risk based capital standards at year-end. If the Bank is not in
compliance, cash awards will be deferred until such time as capital has been
restored to those standards.
INCENTIVE AWARD LIMITATIONS
The total payment made to Plan participants for any plan year shall be the
lesser of (i) the total awards that would have been paid to participants based
on the achievement of the target standards for all criteria listed in the Plan
and the accompanying percentage of salary awards, or (ii) 10% of net income
after tax, including the Bank’s mandatory 401(k) match but excluding any awards
paid as part of this plan, or discretionary 401(k) matches.
If the funding in any plan year is limited to the 10% of net income figure, then
individual participant awards will be based on the following ratio:

  •   The individual’s award if no restriction existed     •   / (divide) the
total awards if no restrictions existed     •   * (multiply) 10% of net income
after tax calculated in (ii) above

Example:
Participant X would have received a target bonus for plan year 20XX of $20,000.
However, due to the fact that 10% of net income after tax ($78, 684) was less
than the targeted amount that would have been paid to all participants
($187,000), Participant X’s award would be limited to:
$20,000 / $187, 000 * $78, 684 = $8, 415

8



--------------------------------------------------------------------------------



 



Deferred Payment
Each participant shall have an opportunity to defer receipt of an award pursuant
to the terms and conditions of the Northrim Bank Deferred Compensation Plan.
DISCRETIONARY AWARDS
The Chairman or President of the Bank may recommend to the Committee any other
member of the organization for a discretionary award to recognize superior
accomplishments. This could include payments to newly promoted or hired senior
managers who would normally be included in the Plan, but who have been with the
Bank less than one year.
APPLICABLE LAW
This Executive Incentive Plan is adopted by the Bank in the State of Alaska, and
is to be construed and interpreted in accordance with the laws of the State of
Alaska.

            NORTHRIM BANK
      By:   R. Marc Langland         Its: President    

Adopted by the Board of Directors of Northrim Bank on November 3, 1994.
Adopted by the Board of Directors of Northrim Bank as Amended on May 14, 2009.

9